Exhibit 10.134
 
THIRD AMENDMENT TO CONSTRUCTION, ACQUISITION
AND INTERIM LOAN AGREEMENT AND TO GUARANTIES
 
This Third Amendment to Construction, Acquisition and Interim Loan Agreement and
to Guaranties (this “Amendment”) is made as of April 8, 2011 (the “Amendment
Effective Date”) by and among KEYBANK NATIONAL ASSOCIATION, a national banking
association for itself and as Administrative Agent for the Lenders (as such
capitalized terms, and any other capitalized terms used in this Amendment and
not otherwise defined, are defined in the Loan Agreement described below),
KIERLAND CROSSING, LLC, a Delaware limited liability company (“Borrower”),
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
(“Guarantor”) and the financial institutions which are signatories hereto
(together with KeyBank National Association in its individual capacity,
collectively the “Lenders”).
 
RECITALS
 
WHEREAS, the Administrative Agent, the Lenders and the Borrower entered into
that certain Construction, Acquisition and Interim Loan Agreement dated as of
November 30, 2007 (the “Original Agreement”), as amended by a First Amendment to
Construction, Acquisition and Interim Loan Agreement and to Limited Payment and
Performance Guaranty dated as of May 14, 2010 (the “First Amendment”) and a
Second Amendment to Construction, Acquisition and Interim Loan Agreement and to
Guaranties dated as of October 15, 2010 (the “Second Amendment” and collectively
with the Original Agreement and the First Amendment, the “Loan Agreement”);
 
WHEREAS, in connection with the Loan Agreement, Guarantor has, among other
things, executed and delivered that certain Limited Payment and Performance
Guaranty dated as of November 30, 2007, as amended by the First Amendment and
the Second Amendment, for the benefit of the Lenders with respect to the
obligations of Borrower under the Loan Agreement and the other Loan Documents
(the “Payment Guaranty”);
 
WHEREAS, in connection with the Loan Agreement, Guarantor has, among other
things, executed and delivered that certain Completion and Payment Guaranty
dated as of November 30, 2007, as amended by the Second Amendment, for the
benefit of the Lenders with respect to the obligations of Borrower under the
Loan Agreement and the other Loan Documents (the “Completion Guaranty”, and
together with the Payment Guaranty, the “Guaranties”);
 
WHEREAS, the Borrower and Guarantor have requested that the Administrative Agent
and the Lenders agree to increase the current Maximum Loan Amount, modify the
conditions to the First Extension Option and make certain other modifications to
the Loan Agreement and the Guaranties;
 
WHEREAS, the Administrative Agent and the Required Lenders are willing to make
such modifications provided that the current maximum Loan Commitment is reduced,
the maximum Loan Commitment applicable at the beginning of the Second Extension
Period is reduced and no further increases therein are permitted during the
Second Extension Period and certain other modifications to the Loan Agreement
and the Guaranties are made;
 
NOW THEREFORE in consideration of the foregoing and the mutual covenants
agreements contained herein and for other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, the parties hereto
agree as follows:
 
1. Amendment Effective Date. This Amendment shall become effective upon the
Amendment Effective Date, which is the date on which this Amendment has been
executed by the Borrower, the Guarantor and the Required Lenders and delivered
to the Administrative Agent.
 
 
 

--------------------------------------------------------------------------------

 
2. Changes to Defined Terms. Section 1 of the Loan Agreement, along with the
Recitals thereto, shall be amended, as of the Amendment Effective Date, by
deleting the existing definitions of “Loan Commitment” and “Pro Forma DSCR” in
their entirety and replacing them with the following:
 
“Loan Commitment” means $165,000,000, subject to (i) reduction at the option of
Borrower as provided in Section 2.1(a) below and (ii) mandatory reduction upon
the first day of the Second Extension Period, if exercised, to the then-current
Maximum Loan Amount.  The respective Percentages of the Lenders with respect to
the Loan Commitment are set forth in Schedule 1.1.
 
“Pro Forma DSCR” means, as of any date, the ratio of (A) the then-current Pro
Forma NOI  to (B) the then-current Implied Annual Debt Service using the
then-current Maximum Loan Amount or, for purposes of determining any increase in
the Maximum Loan Amount under Section 2.1(a) below based on an Appraisal which
Borrower elects to direct the Administrative Agent to order prior to June 30,
2011, the greatest Maximum Loan Amount that will not cause the Pro Forma DSCR to
be less than 1.25 to 1.0.
 
3. New Defined Terms.  The following new defined terms are added to Section 1 of
the Loan Agreement as of the Amendment Effective Date:
 
“Third Amendment Effective Date” means April 8 , 2011.”
 
4. Maximum Loan Amount. Subsection (a) of Section 2.1 of the Loan Agreement
shall be amended as of the Amendment Effective Date by deleting existing
Subsection 2.1(a) and replacing it with the following:
 
“(a) The maximum aggregate amount of all Loans to be made hereunder (the
“Maximum Loan Amount”) shall be $143,600,000 as of the Third Amendment Effective
Date. Borrower shall have the option to seek a subsequent increase in the
Maximum Loan Amount to an amount determined as set forth below by directing
Administrative Agent not later than June 30, 2011 to order at Borrower’s expense
an updated Appraisal.  The increased Maximum Loan Amount based on such Appraisal
shall equal the lowest of (A) seventy-five percent (75%) of the projected value
of the full Project on Stabilization as set out in such Appraisal and approved
by the Administrative Agent or (B) the largest Maximum Loan Amount that will
produce a Pro Forma DSCR of 1.25 to 1.0 or (C) one hundred percent (100%) of the
projected value indicated in such updated Appraisal for Phase I and Phase II of
the Project alone at Stabilization, provided that in no event shall the Maximum
Loan Amount be increased as a result of such Appraisal to an amount in excess of
$150,000,000. Any such increase in the Maximum Loan Amount shall become
effective five (5) Business Days after such updated Appraisal of the Project has
been approved by the Administrative Agent. If the Maximum Loan Amount shall at
any time be less than the then current Outstanding Loan Amount, then Borrower
shall, within five (5) business days after written demand from the
Administrative Agent, either (i) repay a sufficient amount of Loans to reduce
the Outstanding Loan Amount to an amount equal to or less than the reduced
Maximum Loan Amount or (ii) deposit funds into a cash collateral account with
the Administrative Agent for the benefit of the Lenders sufficient, when added
to such Maximum Loan Amount, to equal or exceed the then current Outstanding
Loan Amount.
 
The Maximum Loan Amount shall be subject to increase to a Maximum Loan Amount of
up to $165,000,000 as selected by Borrower provided that (A) Tenants have either
accepted possession of their demised premises for purposes of installing tenant
improvements therein or taken occupancy of such demised premises for business
purposes under their Leases (which Leases have been approved by the
Administrative Agent to the extent required hereunder) at rental rates which
would provide for an In-Place DSCR of at least 1.25 to 1.0 using such increased
Maximum Loan Amount, (B) an updated Appraisal indicates a projected value of the
Project at Stabilization sufficient to cause such increased Maximum Loan Amount
to be seventy-five percent (75%) or less of such projected value and (C) if the
Phase III Substantial Completion has not previously been achieved, the projected
value indicated in such Appraisal for Phase I and Phase II of the Project alone
at Stabilization is sufficient to cause such increased Maximum Loan Amount to be
ninety percent (90%) or less of such projected value of Phase I and Phase II
only. Such an increase shall be effected within five (5) Business Days after an
updated Appraisal of the Project has been obtained upon request of Borrower and
approved by the Administrative Agent and the Borrower has submitted to the
Administrative Agent a certificate and such supporting documentation as the
Administrative Agent may reasonably require to evidence that the foregoing
conditions have been achieved.
 
 
-2-

--------------------------------------------------------------------------------

 
Borrower shall have the right at any time on not less than five (5) Business
Days prior written notice to the Administrative Agent to elect to permanently
reduce the Loan Commitment from $165,000,000 to such lesser amount as Borrower
may specify in such notice. Notwithstanding anything else to the contrary in
this Section 2.1(a), if Borrower so exercises its right to permanently reduce
the Loan Commitment, (i) if the Maximum Loan Amount in effect at the time of
such reduction exceeds the reduced Loan Commitment so specified, the Maximum
Loan Amount shall be automatically reduced to such reduced Loan Commitment
amount and (ii) the Maximum Loan Amount may not be thereafter increased beyond
such reduced Loan Commitment amount. Any such reduction in the Loan Commitment
shall reduce the Commitments of the Lenders on a pro rata basis and, if the
Outstanding Loan Amount is in excess of such reduced Loan Commitment, such
reduction shall be conditioned upon Borrower repaying a sufficient amount of
Loans to reduce the Outstanding Loan Amount to an amount equal to or less than
the proposed reduced Loan Commitment.  Borrower may not elect to make any such
reduction in the Loan Commitment which would cause any increase in the
Borrower’s Equity Requirement.
 
5. Extension Options. Article 2 of the Loan Agreement is hereby amended by
deleting  Section 2.6 in its entirety and replacing it with the following:
 
“2.6           Extension of Maturity Date
 
.  The Borrower shall have two (2) options (“Extension Options”) to extend the
Maturity Date, one for a period of twelve (12) months ending on the First
Extended Maturity Date (the “First Extension Option”) and the second for a
period of twelve (12) months ending on the Second Extended Maturity Date (the
“Second Extension Option”), upon satisfaction of the following conditions
precedent:
 
(a) As of the date of Borrower’s delivery of notice of its intent to exercise an
Extension Option, and as of the then-current Maturity Date, no Event of Default
shall have occurred and be continuing and Borrower shall so certify in writing;
 
(b) Borrower shall provide Administrative Agent with written notice of the
Borrower’s intent to exercise an Extension Option not less than forty-five (45)
days prior to the then-current Maturity Date;
 
(c) Substantial Completion shall have occurred;
 
(d) As of the initial Maturity Date, Borrower or Guarantor shall have entered
into and collaterally assigned to the Administrative Agent for the benefit of
the Lenders an interest rate swap agreement with a counterparty which is a
Lender or another financial institution approved by the Administrative Agent
pursuant to an interest rate swap agreement providing Borrower with payments at
a fixed rate on a notional amount equal to $125,000,000 for the full twelve (12)
months of the First Extension Option period in exchange for the counterparty’s
agreement to make payments equal to the aggregate interest that would accrue on
such notional amount during the First Extension Option Period, assuming interest
accrues at the LIBOR Base Rate in a series of twelve (12) one-month LIBOR
Interest Periods, provided however that such interest rate swap agreement shall
not in any event be secured by the Project;
 
 
-3-

--------------------------------------------------------------------------------

 
(e) As of the date of Borrower’s delivery of notice of its intent to exercise
the Second Extension Option and as of the First Extended Maturity Date, (A) the
Actual DSCR is not less than 1.25 to 1.00 and (B) the Outstanding Loan Amount
does not exceed seventy-five percent (75%) of the then-current value of the
Project based on an Appraisal of the Project on an “as is” basis approved by the
Administrative Agent, or if the Actual DSCR is less than 1.25 to 1.0, or the
percentage of such value of the Project established by the Appraisal represented
by the Outstanding Loan Amount is greater than 75% as of the date of delivery of
such notice, then not later than the First Extended Maturity Date Borrower shall
have made sufficient repayments of the Loans so that both of such criteria are
satisfied (the “Second Extension Option Required Payment
Amount”).  Notwithstanding anything herein to the contrary, no increase in the
Outstanding Loan Amount shall be permitted after the First Extended Maturity
Date under any circumstances.  In addition, not later than the First Extended
Maturity Date, Borrower or Guarantor shall have entered into and collaterally
assigned to the Administrative Agent for the benefit of the Lenders an interest
rate swap agreement with a counterparty which is a Lender or another financial
institution approved by the Administrative Agent pursuant to an interest rate
swap agreement providing Borrower with payments at a fixed rate on a notional
amount equal to $125,000,000 for the full twelve (12) months of the Second
Extension Option period in exchange for the counterparty’s agreement to make
payments equal to the aggregate interest that would accrue on such notional
amount during the Second Extension Option Period, assuming interest accrues at
the LIBOR Base Rate in a series of twelve (12) one-month LIBOR Interest Periods,
provided however that such interest rate swap agreement shall not in any event
be secured by the Project.
 
f) with respect each Extension Option on the last Business Day immediately
preceding the first day of such Extension Option, Administrative Agent is paid a
fee for the ratable benefit of the then-current Lenders equal to ten
one-hundredths of one percent (0.10%) of the then-current  Outstanding Loan
Amount (an “Extension Fee”).”
 
6. Amendments to Payment Guaranty. Guarantor hereby agrees that, as of the
Amendment Effective Date, the Payment Guaranty shall be amended as follows:
 
(a) The second grammatical paragraph of Paragraph 1 of the Payment Guaranty
shall be deleted and replaced with the following:
 
“Notwithstanding the foregoing, Guarantor’s aggregate liability remaining
hereunder as of any date with respect to the principal of the Notes as described
in subparagraph (a) of this Paragraph 1 shall in no event exceed the sum of (i)
the amount obtained by multiplying the then-current Guaranteed Percentage by the
then-current Maximum Loan Amount (as it may have been increased or decreased in
accordance with Section 2.1(a) of the Loan Agreement) plus (ii) one hundred
percent (100%) of an amount equal to the Second Extension Option Required
Payment Amount, whether or not Borrower has elected to exercise the Second
Extension Option under Section 2.6(e) of the Loan Agreement, with the obligation
of Guarantor under this clause (ii) only commencing to accrue on the first to
occur of (A) date of Borrower’s exercise of the Second Extension Option or (B)
the First Extended Maturity Date and being released upon payment in full of such
Second Extension Option Required Payment Amount, (collectively, the “Guaranteed
Amount”).  Such limitation regarding the Guaranteed Percentage of the principal
of the Notes shall not apply to interest, fees or any other amounts which
comprise the Facility Indebtedness or to the Enforcement Costs, liability for
which shall not be limited hereunder.  The term “Guaranteed Percentage” as used
in this Paragraph 1 shall be fifty percent (50%).  In no event shall the
Guaranteed Amount be reduced as a result of (i) principal payments made by
Borrower, Guarantor or any other party with respect to the Facility Indebtedness
unless and until (A) the Facility has been fully disbursed, (B) Phases I and II
of the Project have been Substantially Completed, (C) unless the Borrower has
properly elected not to construct the Phase III Retail Unit in accordance with
Section 2.8 of the Loan Agreement, Phase III Substantial Completion has been
achieved and (D) such principal payments have caused the remaining Outstanding
Loan Amount to be less than the then-current Guaranteed Amount; or (ii)
Administrative Agent’s foreclosure or acceptance of a deed in lieu of
foreclosure with respect to any collateral securing the Indebtedness; or (iii)
the payment to Administrative Agent by Guarantor of any amount pursuant to and
under that certain Non-Recourse Exception Guaranty Agreement of even date
herewith made by Guarantor, in favor of Administrative Agent, that certain
Completion and Payment Guaranty of even date herewith made by Guarantor in favor
of Administrative Agent or that certain Environmental Indemnity Agreement of
even date herewith made by Guarantor and Borrower in favor of Administrative
Agent. Guarantor’s obligations shall not be affected, impaired, lessened or
released by loans, credits or other financial accommodations now existing or
hereafter advanced by Administrative Agent or any Lender to Borrower in excess
of the Guaranteed Amount”;
 
 
-4-

--------------------------------------------------------------------------------

 
and
 
(b) Paragraph 17 of the Payment Guaranty shall be deleted and replaced in its
entirety by the following:
 
“17.           Guarantor covenants and agrees, at all times through the date of
full and final payment of the Facility Indebtedness of Borrower to the
Administrative Agent and the Lenders, to comply, and cause the Consolidated
Group to comply, with those financial covenants set forth in Sections 6.17,
6.18(c) and 6.18(d) of that certain Second Amended and Restated Credit Agreement
dated as of March 30, 2011, by and among Guarantor, KeyBank National
Association, as Administrative Agent and individually as a lender, and certain
other lenders, as such Sections, and the defined terms used therein, exist as of
March 30, 2011.  Guarantor acknowledges and agrees that its obligation to comply
with such financial covenants and the defined terms used therein as they exist
on March 30, 2011 shall continue, notwithstanding any amendment, modification or
termination of such Second Amended and Restated Credit Agreement thereafter
unless the Requisite Lenders shall have agreed in writing to amend or modify
such financial covenants or the defined terms used therein.”
 
7. Future Appraisals. Section 15.2 of the Loan Agreement shall be amended as of
the Amendment Effective Date by deleting the existing first sentence of Section
15.2 and replacing it in its entirety by the following: “The Administrative
Agent shall have the right to obtain new or updated Appraisals of the Project
from time to time, provided that the Administrative Agent and the Lenders agree
that any such new or updated Appraisal (other than the Appraisals expressly
specifically required under this Agreement to be obtained as a condition to an
increase in the Maximum Loan Amount under Section 2.1(a) hereof or as a
condition to any extension of the Maturity Date under Section 2.6 hereof) shall
not give rise to any adjustment to the Maximum Loan Amount or the Loan
Commitment.”
 
8. Lender Assignments.  Section 18.7 of the Loan Agreement is hereby amended by
adding the following new subsection (f) at the end of such Section:
 
“(f)           Notwithstanding anything to the contrary contained herein, the
pledge or assignment by a Lender (the “Transferring Lender”) of all or any part
of its rights under this Agreement and the other Loan Documents (the
“Transferred Interest”) to a trustee, administrator or receiver or their
respective nominees, collateral agents or collateral trustees (a “Security
Trustee”) of a mortgage pool securing covered mortgage bonds issued by an
eligible German bank (Pfandbriefbanken) permitted to issue covered mortgage
bonds (Hypothekenpfandbriefe) under German bond law (Pfandbriefgesetz 2005, as
the same may be amended or modified and in effect from time to time, and/or any
substitute or successor legislation thereto) (any such pledge or assignment, a
“Pfandbrief Transfer”) shall be included in the pledges and assignments
permitted under the last sentence of Section 18.7(a) on the conditions stated in
such sentence and subject to the following additional conditions:
 
 
-5-

--------------------------------------------------------------------------------

 
(a)           Any further pledge or assignment by the Security Trustee of the
Transferred Interest or any acquisition of the Transferred Interest by any
Person other than the Security Trustee (each, an “Additional Transfer”) shall
require the prior written consent of Administrative Agent in accordance with
this Agreement.
 
(b)           Neither the Pfandbrief Transfer, nor any foreclosure on the
Transferred Interest, nor any Additional Transfer, shall result in the release
of the Transferring Lender from any of its obligations under this Agreement or
the other Loan Documents (and the Transferring Lender shall remain responsible
for all of the obligations originally incurred by it under this Agreement and
the other Loan Documents with respect to the Transferred Interest), except, in
the case of any such Additional Transfer that complies with the terms and
provisions of the Loan Documents pursuant to which the Transferring Lender would
be released from its obligations accruing from and after the Additional
Transfer, for the obligations accruing from and after such Additional
Transfer.  Consequently, notwithstanding the Pfandbrief Transfer, nor any
foreclosure on the Transferred Interest, nor any Additional Transfer, the
Transferring Lender shall remain obligated to fund its share of all Loans, all
expense reimbursements (including, without limitation, as required pursuant to
Section 17.7), all indemnification payments (including, without limitation, as
required pursuant to Section 17.7) and all other amounts originally required to
be funded by the Transferring Lender under the Loan Documents to the same extent
as if no Pfandbrief Transfer, foreclosure on the Transferred Interest, or any
Additional Transfer had occurred (except if such Additional Transfer complies
with the terms and provisions of the Loan Documents pursuant to which the
Transferring Lender would be released from its obligations accruing from and
after the Additional Transfer, in which case the Transferring Lender shall be
released from any such obligations accruing from and after such Additional
Transfer in accordance with the terms of the Loan Documents).
 
(c)           Notwithstanding the Pfandbrief Transfer, or any foreclosure on the
Transferred Interest, or any Additional Transfer, the Transferring Lender (and
not the Security Trustee or any other transferee or assignee) shall have the
exclusive right and power to exercise any and all approval, consent and voting
rights under the Loan Documents that relate to the Transferred Interest, except
that, in the case of an Additional Transfer that complies with the terms and
provisions of the Loan Documents pursuant to which the Transferring Lender would
be released from its obligations accruing from and after the Additional
Transfer, the transferee or assignee shall succeed to the rights and powers
originally held by the Transferring Lender to exercise any and all approval,
consent and voting rights under the Loan Documents with respect to the
Transferred Interest.
 
(d)           The interest acquired by the Security Trustee pursuant to the
Pfandbrief Transfer or any foreclosure on the Transferred Interest, and the
interest acquired by any other Person pursuant to any Additional Transfer, shall
remain subject to all rights, defenses, offsets, claims and counterclaims which
Administrative Agent, any Lender or Borrower may have against the Transferring
Lender (including, without limitation, any such rights, defenses, offsets,
claims and counterclaims that arise pursuant to Section 18.26), except, in the
case of an Additional Transfer that complies with the terms and provisions of
the Loan Documents pursuant to which the Transferring Lender would be released
from its obligations accruing from and after the Additional Transfer, for any
rights, defenses, offsets, claims and counterclaims which Administrative Agent,
any Lender or Borrower may have against the Transferring Lender as a result of
any acts or occurrences from and after the date of such Additional Transfer.
 
 
-6-

--------------------------------------------------------------------------------

 
(e)           Notwithstanding the Pfandbrief Transfer, or any foreclosure on the
Transferred Interest, or any Additional Transfer, Administrative Agent, any
Lender and Borrower shall be entitled to deal exclusively with the Transferring
Lender as the “Lender” with respect to the Transferred Interest, except in the
case of an Additional Transfer which complies with the terms and provisions of
the Loan Documents pursuant to which the Transferring Lender would be released
from its obligations accruing from and after the Additional Transfer, in which
case Administrative Agent, any Lender or Borrower shall be entitled to deal with
the transferee or assignee of the Transferred Interest.
 
(f)           None of the Pfandbrief Transfer, nor any foreclosure on the
Transferred Interest, nor any Additional Transfer shall affect or change in any
way any of the rights or obligations with respect to the Transferred Interest.
Without limiting the foregoing, any rights or claims of the pledgee or
transferee of the Transferred Interest against Administrative Agent shall be
subject to the same limitations and exculpations as are set forth with respect
to the rights and claims of a “Lender” against Administrative Agent contained
herein (including, without limitation, Article 17), and shall not in any event
be greater than the rights or claims that could have been asserted by the
Transferring Lender in accordance with the Loan Documents with respect to the
Transferred Interest had such Pfandbrief Transfer, foreclosure on the
Transferred Interest or Additional Transfer not occurred.
 
(g)           The pledgee or transferee of any interest pursuant to the
Pfandbrief Transfer, any foreclosure on the Transferred Interest or any
Additional Transfer shall be bound by the provisions of this Agreement as if it
were a “Lender” hereunder.
 
(h)           The Transferring Lender shall promptly reimburse Administrative
Agent for any and all out-of-pocket costs and expenses incurred by
Administrative Agent in connection with Administrative Agent’s consideration of
the request for the consent set forth herein and in connection with the
negotiation and documentation of the same, including, without limitation,
reasonable legal fees and expenses.”
 
9. References. Each of the parties hereby consents to all of the changes made to
the Loan Agreement and to the Guaranties pursuant to this Amendment and agrees
that each reference in the Loan Documents to the Loan Agreement and to the
Guaranties shall deemed to be a reference to the Loan Agreement and the
Guaranties as amended by this Amendment.
 
10. Representations and Warranties. Borrower hereby remakes, as of the Amendment
Effective Date, all of the representations and warranties of Borrower in Section
4 of the Loan Agreement and each reference therein to “the date hereof” or “the
Agreement Effective Date” shall be deemed to be a reference to the Amendment
Effective Date.  Borrower hereby further represents and warrants to Agent and
Lenders as follows:
 
(a) This Amendment constitutes the legal, valid and binding obligation of
Borrower, and is enforceable in accordance with its terms;
 
(b) Except as expressly modified hereby, the Loan Documents are ratified and
confirmed hereby, are in full force and effect, and Borrower has no defenses or
offsets to the enforcement thereof or counterclaims which relate thereto;
 
(c) Upon execution and delivery of this Amendment and satisfaction of the
conditions to the effectiveness of this Amendment, to the best of Borrower’s
knowledge, information and belief, no Event of Default shall exist under the
Loan Documents;
 
 
-7-

--------------------------------------------------------------------------------

 
(d) Borrower and Guarantor each have full power and authority to execute this
Amendment; and
 
(e) The Advances have been and shall be requested by Borrower, and the proceeds
of the Advances have been and shall be utilized by Borrower, for its own
account.
 
11. Governing Law.  This Amendment shall be construed in accordance with the
internal laws (and not the law of conflicts) of the State of Ohio, but giving
effect to Federal laws applicable to national banks.
 
12. Release of Prior Claims
 
.  Borrower and Guarantor each do hereby release, remise, acquit and forever
discharge the Administrative Agent and the other Lenders and their respective
employees, agents, representatives, consultants, attorneys, fiduciaries,
servants, officers, directors, partners, predecessors, successors and assigns,
subsidiary corporations, parent corporations, and related corporate divisions
(all of the foregoing hereinafter called the “Released Parties”), from any and
all actions and causes of action, judgments, executions, suits, debts, claims,
demands, liabilities, obligations, damages and expenses of any and every
character, known or unknown, direct and/or indirect, at law or in equity, of
whatever kind or nature, whether heretofore or hereafter arising, for or because
of any matter or things done, omitted or suffered to be done by any of the
Released Parties prior to and including the date of execution hereof, and in any
way arising out of or in any way connected to the Loan Agreement, the Payment
Guaranty or the other Loan Documents (all of the foregoing hereinafter called
the “Released Matters”).  Borrower and Guarantor each acknowledges that the
agreements herein are intended to be in full satisfaction of all or any alleged
injuries or damages arising in connection with the Released Matters.  Borrower
and Guarantor each represents and warrants to the Administrative Agent and the
other Lenders that it has not purported to transfer, assign or otherwise convey
any right, title or interest of Borrower or Guarantor in any Released Matter to
any other Person and that the foregoing constitutes a full and complete release
of all Released Matters.


13. Counterparts. This Amendment may be executed in two or more counterparts,
each of which shall be deemed to be an original, and all of which together shall
constitute a single agreement.
 
 
-8-

--------------------------------------------------------------------------------

 
14. Continued Effect. Other than as expressly amended herein, both Borrower and
Guarantor agree that the Loan Agreement, Payment Guaranty, the Completion
Guaranty and all other Loan Documents shall remain in full force and effect and
are hereby ratified and confirmed.
 
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK –
SIGNATURE PAGES TO IMMEDIATELY FOLLOW]
 
 
-9-

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the Borrower, the Guarantor, the Administrative Agent and
the Required Lenders have caused this Third Amendment to Construction,
Acquisition and Interim Loan Agreement and to Guaranties to be duly executed as
of the date first above written.
 
BORROWER:

 
KIERLAND CROSSING, LLC, a Delaware limited liability company

 
 
By:
Glimcher Kierland Crossing, LLC, a Delaware limited liability company, its
managing member

 
 
By:
Glimcher Properties Limited Partnership, a Delaware limited partnership

 
 
By:
Glimcher Properties Corporation, a Delaware corporation, its general partner

 
By: /s/ Mark E. Yale 
 
Mark E. Yale

 
Executive Vice President,

 
Chief Financial Officer and

 
Treasurer

 
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com

 
With copies to:

 
Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 


 
 
 

--------------------------------------------------------------------------------

 
 
GUARANTOR:
 
GLIMCHER PROPERTIES LIMITED PARTNERSHIP, a Delaware limited partnership
 
By:           Glimcher Properties Corporation, a Delaware corporation, its
general partner
 
By:  /s/ Mark E. Yale                                                      
Mark E. Yale
Executive Vice President, Chief
Financial Officer and Treasurer
 
 
180 East Broad Street
Columbus, Ohio  43215
Attention:  Richard Burkhart
Phone:  614-887-5889
Facsimile:  614-621-2326
Email:  rburkhar@glimcher.com
 
With copies to:
 
Attention:  General Counsel
Phone:  614-887-5623
Facsimile:  614-621-8863
Email:  krieck@glimcher.com
 


 
-2-

--------------------------------------------------------------------------------

 
 
ADMINISTRATIVE AGENT:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association, as Administrative
Agent
 
By:  /s/ Kevin P.
Murray                                                                           
Name:   Kevin P.
Murray                                                                
Title:     Senior Vice President 
 
Address:
 
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH  44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 
LENDERS:
 
KEYBANK NATIONAL ASSOCIATION, a national banking association
 
By:  /s/ Kevin P.
Murray                                                                           
Name:   Kevin P.
Murray                                                                
Title:     Senior Vice President 
 
Address:
 
KeyBank - Real Estate Capital
127 Public Square - 8th Floor
Mail Code: OH-01-27-0839
Cleveland, OH  44114
Phone:  216-689-4660
Facsimile:  216-689-4997
Attn:  Kevin Murray
 
 
-3-

--------------------------------------------------------------------------------

 
 
EUROHYPO AG, NEW YORK BRANCH,
Individually and as Syndication Agent


 
By:  /s/ Erin
Kerr                                                                           
Name:  Erin Kerr                                                                
Title:    Vice President 
 
By:  /s/ Stephen Cox 
Name:   Stephen
Cox                                                                
Title:     Executive
Director                                                                
 
Address for notices:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, NY  10036
Attention:  Head of Portfolio Operations
Facsimile:  866-267-7680


with copy to:


Eurohypo AG, New York Branch
1114 Avenue of the Americas, 29th Floor
New York, NY  10036
Attention:  Head of Legal Department
Facsimile:  866-267-7680
 
 
-4-

--------------------------------------------------------------------------------

 
 
THE HUNTINGTON NATIONAL BANK, individually and as Documentation Agent
 
By:  /s/ Michael
Kauffman                                                                           
Name:   Michael
Kauffman                                                                
Title:     Senior Vice President 
 
 
The Huntington National Bank
41 S. High Street, HC0840
Columbus, OH  43215
Attention:  Michael Kauffman, Senior Vice President
Phone:   216-515-6983
Facsimile:  877-297-9067
 
 
-5-

--------------------------------------------------------------------------------

 
                        
U.S. BANK NATIONAL ASSOCIATION

By:  /s/ Anthony
Mathena                                                                           
Name:   Anthony
Mathena                                                                
Title:     Vice President 
 
U.S. Bank National Association
175 S. Third Street
Columbus, OH  43215
Attention:  Anthony Mathena, Vice President
Phone:  614-232-8013
Facsimile:  614-232-8033
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
PNC BANK, NATIONAL ASSOCIATION
 
By:  /s/ Brent Sobczak
Name:  Brent Sobczak
Title:  Assistant Vice President, Real Estate Banking
 
PNC Bank
155 East Broad Street
Columbus, OH  43215
Attention:Brent Sobczak, Assistant Vice President
Real Estate Banking
Phone:  614-463-7233
Facsimile:  614-463-8058
 
 
-7-

--------------------------------------------------------------------------------

 
 
RAYMOND JAMES BANK, FSB




By:                                                                           
Name:                                                                          
Title:                                                                          


710 Carillon Parkway
St. Petersburg, FL  33716
Phone:  727-567-4196
Fax:  727-567-8830
Attention:  Thomas Scott
 
 
 
 
 
 
 
-8-
 
 